MEMORANDUM **
Because Talavera has a history of depression, a family history of alcoholism, and a husband who “drinks excessively,” the district court did not plainly err in imposing an alcohol ban as a condition of supervised release. See United States v. Sales, 476 F.3d 732, 735-36 (9th Cir.2007); United States v. Maciel-Vasquez, 458 F.3d 994, 996 (9th Cir.2006), petition for cert. filed, — U.S.L.W. — (U.S. Dec. 13, 2006) (No. 06-8427).
We interpret the requirement that Ta-lavera “take all medications as prescribed by a psychiatrist or physician” to exclude the kinds of antipsychotic drugs found to trigger a significant liberty interest in United States v. Williams, 356 F.3d 1045, 1053-55 (9th Cir.2004). Subject to this interpretation, the district court did not plainly err in imposing this condition as part of a greater treatment program based on Talavera’s history and characteristics. See United States v. Fellows, 157 F.3d 1197, 1203-04 (9th Cir.1998).
Remand is necessary, however, to allow the district court to amend the written Judgment and Probation/Commitment Order to add the alcohol ban and the suspension of the otherwise mandatory drug testing, as orally pronounced during sentencing. See United States v. Hicks, 997 F.2d 594, 597 (9th Cir.1993) (remanding to allow the district court to “make the written judgment consistent with the oral pronouncement”).
AFFIRMED IN PART and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.